The Honorable Jim Hill, President Pro Tempore Arkansas Senate 100 Center Nashville, Arkansas 71852-3821
Dear Senator Hill:
I am writing in response to your request for an opinion on "whether the Governor's appointments to the Game and Fish Commission are subject to confirmation by the Arkansas Senate."
RESPONSE
I have enclosed for your review a copy of Op. Att'y. Gen. 2003-090, which addresses the same issue. It is concluded therein, although the issue is a very close one and only a court could definitively answer it, that the Governor's appointments to the Arkansas Game and Fish Commission are in all likelihood subject to Senate confirmation.
Sincerely,
MIKE BEEBE Attorney General
MB:/cyh
Enclosure